

CONSENT AND WAIVER AND
 
AMENDMENT NO. 2 TO SECURITY AGREEMENT
 
This Consent and Waiver and Amendment No. 2 to Security Agreement (the “Second
Amendment”) is entered into among Stratos Renewables Corporation, a Nevada
corporation (together with its subsidiaries set forth on the signature pages
hereto, the “Company”), I2BF Biodiesel Limited, an exempt business company
limited by shares existing under the laws of the British Virgin Islands
(“I2BF”), BlueDay Limited, a business company existing under the laws of the
British Virgin Islands (“BlueDay”), and Blue Day SC Ventures, a joint venture of
BlueDay and MA Green, a partnership (“Blue Day SC Ventures” and together with
the Company and I2BF, the “Parties” and each individually a “Party”) and
effective as of March 4, 2010.
 
WITNESSETH:
 
WHEREAS: The Parties entered into a Note and Common Stock Purchase Agreement,
dated as of July 15, 2009 (the “Purchase Agreement”) and a Security Agreement,
dated as of July 15, 2009 (the “Security Agreement”);
 
WHEREAS: On November 6, 2009, the Company and the Parties entered into that
certain Consent and Waiver and Amendment to Security Agreement (the “Original
Amendment”) in connection with I2BF’s lending to the Company an additional sum
of US$500,000 (the “November 2009 Bridge Financing”);
 
WHEREAS: The Company wishes to borrow and I2BF and BlueDay wish to lend to the
Company, up to an additional sum of US$1,850,000 pursuant to the terms of that
certain Note Purchase Facility Agreement of even date herewith (the “Facility
Agreement”), in accordance with the terms thereof;
 
WHEREAS: In connection with the November 2009 Bridge Financing and again in
connection with entering into the Facility Agreement, the Parties have agreed to
grant their consent with respect to certain matters as required by the Purchase
Agreement and to amend the Security Agreement to provide for the extension of
the existing security interest to the Secured Promissory Notes issued to I2BF
and BlueDay pursuant to the Facility Agreement (the “Facility Notes” and,
collectively with the Notes issued in connection with the November 2009 Bridge
Financing, the “Additional Bridge Notes”);
 
WHEREAS: Each term used but not defined herein shall have the meaning ascribed
to such term in the Purchase Agreement.
 
NOW THEREFORE: In consideration of the foregoing and the mutual covenants and
agreements herein contained, and for other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged by the Parties, and
intending to be legally bound hereby, the Parties hereby agree as follows:
 
1.      Consent.  I2BF, BlueDay and each of them agree to and hereby do consent
to the Facility Agreement and the issuance of the Facility Notes and (i) for the
purposes of Section 5.3(iv) of the Purchase Agreement, to the Company’s
incurring indebtedness in connection therewith and (ii) for the purposes of
Section 5.3(v) of the Purchase Agreement, to the Company’s grant and extension
of a security interest in the assets of the Company and its Subsidiaries as
further provided in this Second Amendment.

 
 

--------------------------------------------------------------------------------

 
 
2.      Application of the Security Agreement to the Additional Bridge
Notes.  The parties and each of them agree that the Security Agreement shall be
and hereby is amended to provide that the Additional Bridge Notes are and each
of them individually is a “Note” for the purposes of the Security Agreement such
that the security interests granted and governed by such agreement shall be
extended to form security for the Additional Bridge Notes on a pari passu basis
with the other Notes (as defined in the Security Agreement) in accordance with
their relative principal amounts and otherwise in accordance with the Security
Agreement; provided that each of I2BF and BlueDay agrees to subordinate its
security interests to those granted to Interbank, if any, in connection with the
Interbank Financing on the same terms and conditions as holders of other secured
promissory notes of the Company.
 
3.      Amendment of November Note.  I2BF and the Company agree to and hereby do
amend the November Note such that the date specified in clause (i) of the
definition of “Maturity Date” appearing in the recitals thereof shall be
December 31, 2012.
 
4.      Balance Closing.  The parties hereto agree and acknowledge that the
Balance Closing has not occurred as of the date hereof and, as such and in
accordance with Section 2.1(b) of the Purchase Agreement, shall occur or shall
not occur solely at the option of I2BF following the closing of the Interbank
Facility and the satisfaction of the conditions for the Balance Closing set
forth in Section 2.1(b) of the Purchase Agreement.  In the event that the
Balance Closing does occur, all outstanding principal and interest with respect
to the Additional Bridge Notes shall be applied at I2BF’s option against I2BF’s
Balance Closing funding commitment as described in the Purchase Agreement.
 
5.      Amendment.  Except as expressly provided herein, no amendment is made to
the terms of the Purchase Agreement, the Security Agreement, any other
Transaction Documents or the Additional Bridge Notes (or any of them).  Neither
this Amendment nor any term hereof may be amended, waived, discharged or
terminated other than pursuant to a written instrument executed by all of the
Parties.
 
6.      Choice of Law.  This Agreement shall be governed by and its provisions
construed and enforced in accordance with the laws of the State of California,
as applied to contracts between California residents entered into and to be
performed entirely within the State of California, without regard to the
conflict of laws principles thereof.
 
7.      Entire Agreement.  This Amendment and the Agreement, as amended,
constitute the full and entire understanding and agreement between the Parties
with regard to the subjects hereof.  No party hereto shall be liable or bound to
any other party in any manner with regard to the subjects hereof or thereof by
any warranties, representations or covenants except as specifically set forth
herein.
 
8.      Severability.  If any provision of this Amendment becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void,
portions of such provision, or such provision in its entirety, to the extent
necessary, shall be severed from this Amendment, and such court will replace
such illegal, void or unenforceable provision of this Amendment with a valid and
enforceable provision that will achieve, to the extent possible, the same
economic, business and other purposes of the illegal, void or unenforceable
provision.  The balance of this Amendment shall be enforceable in accordance
with its terms.
 
9.      Titles.  The titles used in this Amendment are used for convenience only
and are not to be considered in construing or interpreting this Amendment.

 
-2-

--------------------------------------------------------------------------------

 
 
10.    Counterparts.  This Amendment may be executed in any number of
counterparts, each of which shall be enforceable against the Parties, and all of
which together shall constitute one instrument.
 
11.    Telecopy Execution and Delivery.  A facsimile, telecopy or other
reproduction of this Amendment may be executed by one or more Parties and
delivered by such party by facsimile or any similar electronic transmission
device pursuant to which the signature of or on behalf of such party can be
seen.  Such execution and delivery shall be considered valid, binding and
effective for all purposes.  At the request of any party hereto, all Parties
agree to execute and deliver an original of this Amendment as well as any
facsimile, telecopy or other reproduction hereof.
 
12.    Further Assurances.  Each party hereto agrees to execute and deliver, by
the proper exercise of its corporate, limited liability company, partnership or
other powers, all such other and additional instruments and documents and do all
such other acts and things as may be reasonably necessary to more fully
effectuate this Amendment.
 
[Remainder of Page Intentionally Left Blank]

 
-3-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have duly executed and delivered this Consent
and Waiver and Amendment to Security Agreement as of the date first above
written.
 
COMPANY:
         
STRATOS RENEWABLES CORPORATION
         
/s/ Thomas Snyder
   
Name: Thomas Snyder
   
Title: President and Chief Executive Officer
         
GREEN SANDS, INC.
 
I2BF BIODIESEL LIMITED
     
By:
/s/ Steve Magami
 
/s/ Ilya A. Golubovich
       
Name:
Steve Magami
 
Ilya A. Golubovich, Director
       
Title:
President
         
STRATOS DEL PERU SAC
 
BLUEDAY LIMITED
   
A British Virgin Island Company
     
(on behalf of itself and Blue Day SC Ventures)
By:
/s/ Cesar Alonso
         
By:
/s/ Joseph El-Khouri
Name:
Cesar Alonso
           
Name:
Joseph El-Khouri
Title:
General Manager
           
Title:
       
ARENA VERDE SAC
 
GREEN SANDS PERU SAC
     
By:
/s/ Steve Magami
 
By:
/s/ Cesar Alonso
         
Name:
Steve Magami
 
Name:
Cesar Alonso
         
Title:
President
 
Title:
General Manager


 
-4-

--------------------------------------------------------------------------------

 